Case 3:17-cv-00108-GPC-MDD Document 1073 Filed 04/01/19 PageID.115431 Page 1 of 6



  1   Harold M. Storey (CA SBN 268603)
      harold.storey@klgates.com
  2   Julie Anne Halter (WA SBN 27492)
      julieanne.halter@klgates.com
  3   K&L GATES LLP
      925 Fourth Avenue, Suite 2900
  4   Seattle, WA 98104
      Telephone: (206) 623-7580
  5   Facsimile: (206) 623-6080
  6   Attorneys for Non-Party HTC
  7

  8

  9
                             UNITED STATES DISTRICT COURT
 10
                           SOUTHERN DISTRICT OF CALIFORNIA
 11

 12
                                                     No. 3:17-CV-0108-GPC-MDD
 13    IN RE: QUALCOMM LITIGATION
                                                     NON-PARTY HTC, INC.’S MOTION
 14                                                  FOR AN ORDER TO FILE
                                                     CERTAIN TRIAL EXHIBITS
 15                                                  UNDER SEAL

 16

 17                                                  Judge:   Hon. Gonzalo P. Curiel

 18         Pursuant to Civil Local Rule 7-1 and the Order Setting Schedule and Procedure
 19   for Motions to Seal Trial Exhibits and Deposition Designations (Dkt. No. 1024), non-
 20   party HTC, Inc. (“HTC”) hereby moves to seal limited portions of proposed exhibits
 21   DTX03585, DTX03661, DTX04555, PTX003548, PTX003635, PTX003662,
 22   PTX003789, PTX001512 and PTX001609 sought to be introduced at trial in this
 23   matter by Defendant Qualcomm Incorporated (“Qualcomm” or “QC”).
 24         Rule 26 of the Federal Rules of Civil Procedure provides district courts with
 25   broad discretion to seal filed materials in order to protect, among other things, “a trade
 26   secret or other confidential research, development, or commercial information.” See
 27   Fed. R. Civ. P. 26(c)(1)(g). In exercising this discretion, it is well-established that
 28
       NON-PARTY HTC, INC.’S MOTION TO SEAL                         Case No. 3:17-CV-0108-GPC-MDD
                                                  -- 1 -
Case 3:17-cv-00108-GPC-MDD Document 1073 Filed 04/01/19 PageID.115432 Page 2 of 6



  1   “access to judicial records is not absolute,” and that certain types of non-public,
  2   commercially sensitive documents may be protected from public disclosure. See
  3   Kamakana v. City and Co. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). In the
  4   Ninth Circuit, materials used at trial or filed as part of dispositive motions may be
  5   sealed under a “compelling reasons” standard. See Kamakana, 447 F.3d at 1179-1180;
  6   see also In re Electronic Arts, Inc., 298 Fed. Appx. 568, 570 (9th Cir. 2008) (applying
  7   Kamakana’s “compelling reasons” standard to determine that a trial exhibit containing
  8   detailed license information was properly sealable).
  9         HTC moves to seal the following portions of the proposed trial exhibits listed
 10   below:
 11                                       Will Call Exhibits
 12

 13      Exhibit   Information Sought to               Type of              Explanation
                          Be Sealed                  Information
 14    PTX003548 Up-front license fees             Highly             Would disclose HTC’s
 15              amount under §3 of the            confidential       financial structure
                 SULA (p. 9) and up-front          financial          about chipset cost,
 16              license fees stated in            information        negatively impacting
 17              letter dated December 20,                            and harming HTC’s
                 2000 (p. 45)                                         competitiveness
 18

 19
                                           Other Exhibits

 20      Exhibit      Information Sought to           Type of              Explanation
 21                          Be Sealed              Information
       DTX03585      HTC’s up-front license      Highly              Would disclose HTC’s
 22                  fee amount under §3 of      confidential        financial structure about
 23                  the SULA (p.10) and         financial           chipset cost, negatively
                     HTC’s up-front license      information         impacting and harming
 24                  fees stated in letter                           HTC’s competitiveness
 25                  dated December 20,
                     2000 (p. 46)
 26    DTX03661      QC’s contributions to       Highly              Would disclose HTC’s
 27                  HTC under §§ 2.2, 2.3,      confidential        financial structure about
                     and strategic fund cap      financial           chipset cost, negatively
 28                  amounts under §§ 2.4        information         impacting and harming
       NON-PARTY HTC, INC.’S MOTION TO SEAL                        Case No. 3:17-CV-0108-GPC-MDD
                                                 -- 2 -
Case 3:17-cv-00108-GPC-MDD Document 1073 Filed 04/01/19 PageID.115433 Page 3 of 6



  1                 and 2.5 of Strategic                         HTC’s competitiveness
  2
                    Fund Agreement (pp. 2
                    and 3)
  3   DTX04555      HTC’s up-front license Highly                Would disclose HTC’s
  4
                    fees amount under §3 of confidential         financial structure about
                    the SULA (p. 12)        financial            chipset cost, negatively
  5                                         information          impacting and harming
  6                                                              HTC’s competitiveness
      PTX003635 QC’s fund payments              Highly           Would disclose HTC’s
  7             (annual cap, quarterly          confidential     financial structure about
  8             reimbursement cap and           financial        chipset cost, negatively
                expenditure) to HTC             information      impacting and harming
  9             under §§ 1, 2, 3 (pp.1-4,                        HTC’s competitiveness
 10             6), price calculation in
                Exhibit A (p. 12) and
 11             quarter caps in Exhibit
 12             B under Strategic
                Agreement (p. 13).
 13   PTX003789 QC’s contributions to           Highly           Would disclose HTC’s
 14             HTC under §§ 2.2, 2.3,          confidential     financial structure about
                and strategic fund cap          financial        chipset cost, negatively
 15             and amounts under §§            information      impacting and harming
 16             2.4 and 2.5 of Strategic                         HTC’s competitiveness
                Fund Agreement (pp. 2
 17             and 3)
 18   PTX001512 QC’s NRE payments to            Highly           Would disclose HTC’s
                HTC under §2 of NRE             confidential     financial structure about
 19             and Development                 financial        chipset cost, negatively
 20             Agreement for Multiple          information      impacting and harming
                Subscriber Units (p. 1)                          HTC’s competitiveness
 21

 22                 QC’s fund payments
                    (annual cap, quarterly
 23
                    reimbursement cap and
 24                 expenditure) to HTC
                    under §§1, 2, 3 (pp. 6-9,
 25
                    11), price calculation in
 26                 Exhibit A (p. 17) and
                    quarter caps in Exhibit
 27
                    B under Strategic
 28                 Agreement (p. 18)
       NON-PARTY HTC, INC.’S MOTION TO SEAL                    Case No. 3:17-CV-0108-GPC-MDD
                                                -- 3 -
Case 3:17-cv-00108-GPC-MDD Document 1073 Filed 04/01/19 PageID.115434 Page 4 of 6




       PTX001609 QC’s reimbursement              Highly               Would disclose HTC’s
  1

  2
                 amounts to HTC (p. 5)           confidential         financial structure about
                                                 financial            chipset cost, negatively
  3                                              information          impacting and harming
  4
                                                                      HTC’s competitiveness

  5                              Will Call Deposition Designations
  6
           Deponent           Deposition      Information         Type of        Explanation
  7         Name                Date          Sought to Be      Information
  8                                              Sealed
       Lutton, Richard       5/11/2018       N/A                N/A              N/A
  9
       (Chip)
 10

 11   Limited to Commercially-Sensitive Licensing and Payment Terms, HTC’s
 12   Request to Seal Satisfies the Compelling Reasons Standard.
 13         HTC requests that this Court seal limited portions of nine trial exhibits offered

 14   by the parties in this proceeding, proposed exhibits DTX03585, DTX03661,

 15   DTX04555, PTX003548, PTX003635, PTX003789, PTX001512 and PTX001609,

 16   each of which discuss highly confidential, commercially sensitive information

 17   regarding HTC’s longstanding business relationship with Qualcomm. Each of

 18   proposed exhibits DTX03585, DTX03661, DTX04555, PTX003548, PTX003635,

 19   PTX003789, PTX001512 and PTX001609 contain information about the nature and

 20   extent of HTC’s license agreement with Qualcomm, as well as highly sensitive royalty

 21   rate and payment information. The disclosure of sensitive financial information and

 22   other negotiated terms of non-party HTC’s business and contractual arrangements are

 23   precisely the sort of information that is appropriate to seal. See In re Elec. Arts, 298 F.

 24   App’x at 569 (finding that “pricing terms, royalty rates, and guaranteed minimum

 25   payment terms” are the “precise sort of information” that “plainly falls within the

 26   definition of a trade secret” under the Ninth’s Circuit’s compelling reasons standard

 27   and is therefore appropriately sealed.); Digital Reg of Texas, L.L.C. v. Adobe Systems,

 28   Inc., 2015 WL 604055, at *1 (N.D. Cal. Feb. 11, 2015) (finding good cause to seal
       NON-PARTY HTC, INC.’S MOTION TO SEAL                        Case No. 3:17-CV-0108-GPC-MDD
                                                 -- 4 -
Case 3:17-cv-00108-GPC-MDD Document 1073 Filed 04/01/19 PageID.115435 Page 5 of 6



  1   portions of a declaration that reference “Digital Reg’s patent license terms and royalty
  2   rates”); Rainbow Bus. Solutions v. Merch. Servs., 2013 WL 12308205, at *2 (N.D. Cal.
  3   May 10, 2013) (finding compelling reasons to seal “particular information about the
  4   party’s contractual agreements, including items such as pricing arrangements”);
  5   Tessera, Inc. v. Toshiba Corp., 2016 WL 6778687, at *2 (N.D. Cal. Nov. 16, 2016)
  6   (finding compelling reasons to seal information “which pertain[s] to the terms,
  7   technologies, patents, products, and royalty obligations under [the parties’ license
  8   agreements]”). Similarly, HTC seeks only narrowly targeted redactions regarding its
  9   licensing, royalty rate and payment terms in proposed exhibits DTX03585,
 10   DTX03661, DTX04555, PTX003548, PTX003635, PTX003789, PTX001512 and
 11   PTX001609.
 12         HTC respectfully requests that the Court grant this motion and seal the
 13   information cited above.
 14   Dated: April 1, 2019                           Respectfully submitted,
 15
                                                     K&L GATES LLP
 16

 17                                                  s/ Harold M. Storey
                                                     Harold M. Storey
 18
                                                     Julie Anne Halter
 19                                                  925 Fourth Avenue, Suite 2900
                                                     Seattle, WA 98104-1158
 20                                                  Telephone: 206-623-7580
                                                     Facsimile: 206-370-6080
 21                                                  harold.storey@klgates.com
 22                                                  julieanne.halter@klgates.com

 23                                                  Attorneys for Non-Party HTC, Inc.
 24

 25

 26

 27

 28
       NON-PARTY HTC, INC.’S MOTION TO SEAL                        Case No. 3:17-CV-0108-GPC-MDD
                                                 -- 5 -
Case 3:17-cv-00108-GPC-MDD Document 1073 Filed 04/01/19 PageID.115436 Page 6 of 6



  1                              CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above and
  3   foregoing document has been served on April 1, 2019, to all counsel of record who are
  4   deemed to have consented to electronic service via the court’s CM/ECF system per
  5   Civil Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
  6   facsimile and/or overnight delivery.
  7         I certify under penalty of perjury that the foregoing is true and correct.
  8   Executed on April 1, 2019, at Seattle, Washington.
  9

 10
                                                     K&L GATES LLP

 11
                                                     s/ Harold M. Storey
 12                                                  Harold M. Storey (SBN 268603)
                                                     925 Fourth Avenue, Suite 2900
 13
                                                     Seattle, WA 98104-1158
 14                                                  Telephone: 206-623-7580
                                                     Facsimile: 206-370-6080
 15                                                  harold.storey@klgates.com
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
       NON-PARTY HTC, INC.’S MOTION TO SEAL                        Case No. 3:17-CV-0108-GPC-MDD
                                                 -- 6 -
